Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 29-58, drawn to method of treating a patient having a diffuse large B-cell lymphoma (DLBCL), the method comprising administering to the patient a therapeutically effective amount of a humanized Type II anti-CD20 antibody, wherein a tumor sample from the patient has one or more of:(a) a germinal center B-cell-like (GCB) cell-of-origin (COO) status; (b) a GCB COO status and molecular follicular lymphoma (FL)-like features; (c) one or more mutations in one or more of CREBBP, EP300, MEF2B, MYC, EZH2, and TNFRSF14; (d) one or more mutations in CD58; (e) an expression level of CD58 that is less than 5.3 log2(nRPKM); (f) a translocation of BCL2; and (g) expression of BCL2 in at least 50% of tumor cells; wherein the humanized Type II anti-CD20 antibody comprises a heavy chain variable region having the specificity determining residues of the heavy chain variable region of SEQ ID NO:1 and a light chain variable region having the specificity determining residues of the light chain variable region of SEQ ID NO:2, classified in C07K 16/2827, C07K 16/2887.
II. Claims 59-68, drawn to a method of identifying a patient having a diffuse large B-cell lymphoma (DLBCL) who is likely to respond to a treatment with a therapeutically effective amount of a humanized Type II anti-CD20 antibody by reaching an improved clinical outcome as compared to a patient treated with rituximab, the method comprising , classified in C07K 16/2887, A61K 2039/545.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to a method of treating a patient having a diffuse large B-cell lymphoma (DLBCL) (I); and a method of identifying a patient having a diffuse .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their
different classification;
(b)    the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching
different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to
another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
In the instant application, distinct group would require a search in distinct CPC field, as indicated above, along with a unique text and/or structure search. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to more than one species of the generic invention. The species are patentably distinct from each other. MPEP 806.04(f). 

If Group I is elected, the following specie elections are required: 
A tumor sample from a patient has specific characteristic, e.g. claim 29 (a), or (b), or (c), or (d), or (e), or (f), or (g), or a specific combination of (a) to (g).
 A specific mutation if claim 29 (c) is elected, e.g. a mutation in CREBBP, or EP300, or MEF2B, or MYC, or EZH2, or TNFRSF14, or a specific combination of these genes.
A specific chemotherapeutic agents, e.g. cyclophosphamide, or doxorubicin, or vincristine, or prednisone, or prednisolone, or a specific combination of these agents.
If claim 29 (a) or (b) is elected, a GCB COO status identified by overexpression of a specific gene, e.g. MME, or SERPINA9, or ASB13, or MAML3, or ITPKB, or MYBL1, or S1PR2, or a specific combination of these genes, or the combination of genes of claim 54.
 If Group II is elected, the following specie elections are required: 
i.	A tumor sample from a patient has specific characteristic, e.g. claim 59 (a), or (b), or (c), or (d), or (e), or (f), or (g), or a specific combination of (a) to (g).
ii	A specific mutation if claim 59 (c) is elected, e.g. a mutation in CREBBP, or EP300, or MEF2B, or MYC, or EZH2, or TNFRSF14, or a specific combination of these genes.

iii	If claim 59 (a) or (b) is elected, a GCB COO status identified by overexpression of a specific gene, e.g. MME, or SERPINA9, or ASB13, or MAML3, or ITPKB, or MYBL1, or S1PR2, or a specific combination of these genes, or the combination of genes of claim 54.
iv.	A specific chemotherapeutic agents, e.g. cyclophosphamide, or doxorubicin, or vincristine, or prednisone, or prednisolone, or a specific combination of these agents.
The species are independent or distinct because the species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 29 and 59 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses) or electronic resources, or employing different search strategy or search queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/           Primary Examiner, Art Unit 1642